department of the treasury internal_revenue_service washington d c date apr employer_identification_number contact person id number telephone number significant issue numbers - egend e z o o b n o w t o u u o t dear applicant this fetter is in reply to the letter from your authorized representatives dated date as amended by letter dated date in which m and n requested rulings with respect to the tax consequences of a proposed transaction as described below m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code each member of m has one vote m split its principal operations into two separate subsidiaries n and and a wholly owned subsidiary of m is responsible for m's organization recognized by the service as exempt from federal_income_tax under sec_501 c of the code o a wholly owned subsidiary of m through a holding_company is a for-profit corporation earlier formed by m to implement n organized at that point in time function and is an m m states that recently technology and related function referred to above the developments have radically transformed the m industrv from the operation of these alternatives if not oroperiv coordinated raise concerns the projected effects on m states that the current ownership structure of o makes it difficult for o to respond quickly and effectively to the recent developments therefore m states that it and its board_of directors may be constrained from taking actions and undertaking expenditures necessary to continue o's position m states that its ability to fund o is further constrained by the competing needs of m and n for capital to support m's responsibilities m is proposing to recapitalize the outstanding common_stock of o from the current number of shares to x shares ail of which will be initially held by m the proposed transaction will consist of a private_placement including the sale by o of y newly issued shares after a vote by the members of m to approve the transaction it will proceed as follows phase of the private_placement will be conditioned on an affirmative vote of m's the members o will initially offer to sell approximately shares in o to a broadly defined group of participants and to certain companies for a purchase_price equal to their fair_market_value the shares will be voting shares of o common_stock o will have only one class of common_stock simultaneously m will offer to issue and sell to certain participants companies and all of m’s members in good standing warrants to purchase approximately purchase_price for the warrants will be equal to their fair_market_value and will be exercisable in of the o common_stock held and owned by m the of the newly issued percent percent tranches with one share of common_stock available for purchase in each tranche the warrants will entitle the holder to purchase during each of the share of common_stock at an exercise price increasing approximately lieu of purchasing these warrants m's members may choose to purchase common_stock year exercise periods one percent annually in the members if necessary and will be structured as follows phase of the private_placement will be conditioned on an affirmative vote of m’s a o will offer to sell approximately stock to the group above resulting in a total aggregate of approximately percent of shares of common_stock outstanding after both phases the purchase_price for the ol shares will be equal to their fair_market_value of the newly issued shares of common percent m will offer to issue and sell to the group described above warrants to purchase b approximately of o common_stock held and owned by m after which approximately of m’s common_stock shares of o will be subject_to warrants the purchase_price for the warrants will be equal to their fair_market_value and the warrants are expected to have the same structure and maturity dates as the warrants issued in the first_phase percent percent tn the event that the warrants offered to m's members described immediately above go c unpurchased m will offer the underlying shares for sale at their fair_market_value to m members that participate in the transaction and who qualify based on specified criteria d m's share of the voting power in o stock will drop from approximately percent contro to approximately percent and majority control will transfer from m to the above described group upon o's registration m states that the number of shares and warrants to be offered to different groups of investors will vary in a manner that m believes will maximize o's business value m states that in phases above the shares and warrants will be sold for a price equal to their fair_market_value as indicated by a valuation prepared by the investment banking division of a nationally recognized investment firm working in conjunction with the finance and management personnel of m m also states that the same broadly defined group and all members of m that have chosen to participate in the first_phase of the offering will be given the opportunity to participate in the second_phase of the offering including those members who chose not to participate the transaction will be subject_to review by an independent committee of m's board and o's board_of directors the transaction also will be subject_to review by an independent review committee of m's board provided legal counsel in addition the review committee has engaged a nationally recognized investment banking firm to provide it with a fairness opinion on the valuation of the shares and warrants the investment banking firm is also analyzing the relationship between o's business needs and the amount of equity being offered across and within investor segments which has been m states that the transaction is structured in phases in order to secure approval of the transaction from its membership however state law prohibits the sale of all or substantially_all of m's assets without an affirmative vote of a majority of all of its members not just a majority of those participating in the vote each member of m has one vote as is not uncommon in organizations of this type the past participation of m's members have not been at the level that would be needed to meet the requirements of state law thus m states that it will take time to contact each member to explain the proposed transaction and to organize a vote therefore m has separated the transaction into less than to m's membership occurring in the of m's interest in o being sold in the phase and with most of the offering phases with percent phase m states that it believes that the proposed transaction will enable o to respond to competition sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code includes in the modifications mentioned in sec_512 that there shall be excluded from the term unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than-- a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_512 of the code continues in part that there shall be excluded alt gains or losses recognized in connection with the organization's investment activities from the lapse or termination of options to buy or sell securities as defined in sec_1236 or real_property and ail gains or losses from the forfeiture of good-faith deposits that are consistent with established business practice for the purchase sale or lease of real_property in connection with the organization’s investment activities sec_1_512_b_-1 of the regutations provides that there shall be excluded from the computation of unrelated_business_taxable_income any gain from the lapse or termination after date of options to buy or sell securities as that term is defined in sec_1236 an option is considered terminated when the organization's obligation under the option ceases by any means other than by reason of the exercise or lapse of such option if the exclusion is otherwise available it will apply whether or not the organization owns the securities upon which the option is written that is whether or not the option is covered however income from the lapse or termination of an option is excludable only if the option is written in connection with the organization's investment activities thus for example if the securities upon which the options are written are held by the organization as inventory or for sale to customers in the ordinary course of a trade_or_business the income from the lapse or termination will not be excludable under the provisions of this section similarly if an organization is engaged in the trade_or_business of writing options whether or not such options are covered the exclusion will not be available sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis for its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially retated only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that a portion of the income derived from or on account of each debt-financed_property shall be included as an item_of_gross_income derived from unrelated_trade_or_business sec_514 of the code defines debt-financed_property to mean with certain exceptions any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code defines acquisition_indebtedness as the unpaid amount of indebtedness incurred in acquiring or improving the property subsequent to the proposed transaction m and n will continue to operate for purposes within the meaning of sec_501 of the code the actions described above in and of themselves will have no adverse effect on a determination of exempt status further the proposed transaction does not involve the regular carrying on of unrelated_trade_or_business within the meaning of sec_513 of the code also any gain or losses recognized by m from the sale of either the stock or the warrants would be excluded from the definition of unrelated_business_taxable_income by sec_512 of the code nor does the transaction in this case represent acquisition indebtedness’ incurred by m or n an organization that is exempt under sec_501 of the code may not be operated for the profit of its individual members members may nevertheless receive some kinds of benefits from the organization such as newsletters and similar informative material and the profitability of the members’ individual enterprises may be enhanced by the successful promotion of the common business_interest the inurement proscription of the statute however precludes furnishing benefits for some members at special rates at the expense of the other members since m will be offering the shares of stock in o to all of its members and others at a fair_market_value with no attempt to provide the shares to certain particular persons or groups at special prices that benefit certain members at the expense of other members inurement does not exist furthermore the placement is conditioned on an affirmative vote of m's members a parent organization which holds ail of the stock of a taxable subsidiary_corporation is not thereby precluded from recognition of exemption under sec_501 of the code where the subsidiary is formed for a bona_fide business_purpose and is not a mere instrumentality of the parent organization and where the parent organization does not actively participate in the day-to-day management of the subsidiary accordingly based on the facts and circumstances concerning the proposed transaction as stated above we rule as follows the proposed transaction as described above will not result in the net_earnings of m or n inuring to the benefit of any private_shareholder_or_individual and will not affect either m or n's tax- exempt status under sec_501 c of the code the proposed transaction will not result in unrelated_business_taxable_income under sec_511 through of the code to either m or n from the sales of shares of o common_stock or warrants to purchase o common_stock these rulings are based on the facts as they were presented and on the understanding that there will be no material changes in these facts any such change should be reported to the and government entities te_ge customer service office because it could heip resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the te_ge customer service office tax exempt except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours eigned garland a carter garland a carter manager exempt_organizations technical group
